Citation Nr: 0823243	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim seeking service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1956 to December 1958 and from July 1960 to September 
1961.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and July 2003 rating 
decisions by the Denver Regional Office (RO) of the 
Department of Veterans Affairs (VA) that declined to reopen 
the veteran's claim seeking service connection for headaches 
finding that the evidence failed to show chronic headaches in 
service, chronic headaches from discharge to the present, or 
a medical link to service.  In February 2006, the veteran 
testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
June 2007, the Board remanded the claim for further 
development.  In March 2008 supplemental statement of the 
case (SSOC), the Appeals Management Center (AMC) reopened the 
claim and denied service connection on the merits.  


FINDINGS OF FACT

1.  The additional evidence regarding the veteran's headaches 
associated with the claims folder since the April 1991 RO 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a migraine headache disorder.

2.  A chronic headache disability was not shown during 
service or within the first post-service year, and the most 
probative evidence indicates that the veteran's current 
headache disorder is not causally related to his active 
service, or any incident therein.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a headache disorder 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).
2.  A headache disorder was not incurred in active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

In October 2002 (prior to the December 2002 rating decision), 
March 2003 (prior to the July 2003 rating decision), and July 
20007 and February 2008 (pursuant to June 2007 Board remand), 
the RO/AMC advised the veteran of the type of evidence needed 
to reopen his previously denied claim of service connection.  
He was advised that "new" evidence is evidence submitted to 
VA for the first time, and that "material" evidence is 
evidence that pertains to the reason the previous claim was 
denied.  He was told that the evidence cannot simply be 
repetitive or cumulative of evidence that was already in VA's 
possession when his original claim was denied. He was advised 
that his claim was previously denied because there was no 
evidence of chronic headache disorder that was incurred in or 
aggravated by service and evidence submitted must relate to 
that fact.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  In July 2007 
and February 2008 correspondence, the veteran was provided 
notice in regards to disability ratings and effective dates.  
After proper notice was provided, the claim was readjudicated 
by March 2008 SSOC.  While complete notice was not provided 
prior to the initial adjudication of the claim, such defect 
does not affect the essential fairness of the adjudication 
process.  He has received all critical notice, and has had 
ample opportunity to participate in the adjudicatory process, 
including testifying at a videoconference hearing.  He is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it otherwise alleged.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to this issue has been obtained and 
associated with the claims folder, and that he has not 
identified any other available pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  In particular, the 
Board notes that the RO has obtained service treatment 
records (STR's), private treatment records, and arranged for 
him to undergo a VA examination. 

The Board notes that at his February 2006 video conference 
hearing, the veteran indicated that he had received treatment 
by VA for his headaches.  In July 2007 correspondence, the 
veteran was advised that he needed to provide VA with enough 
information about the evidence so that it could be requested 
from the person or agency that had it.  The veteran or his 
representative did not respond to the correspondence or 
provide any further information that could be used to check 
for appropriate records.  The Board finds that the duty to 
assist is not always a one-way street.  If the veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Also, the Board notes that there 
is no indication that such records showed that a chronic 
headache disorder manifested in service, or that a chronic 
headache disorder was in any way related to service.  VA's 
duty to assist is met.

II.  Factual Background, Criteria, & Analysis

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence. 38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  The definition of "new 
and material evidence" was revised in August 2001. 38 C.F.R. 
§ 3.156 (2002).  The change in the law pertains to claims 
filed on or after August 29, 2001. Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  The veteran's application to 
reopen his claim for service connection for a headache 
disorder was initiated in October 2002.  Thus, the new 
definition of "new and material evidence" is applicable to 
his claim.

Under the revised definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service- 
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  When there is evidence 
that a chronic disease, organic diseases of the nervous 
system, manifests to a degree of 10 percent or more within 
one year of leaving service, such disability shall be granted 
service connection on a presumptive basis. 38 C.F.R. §§ 
3.307, 3.309 (2007).

A review of the record showed that an April 1991 rating 
decision denied service connection for a chronic headache 
disorder essentially on the basis that there was no evidence 
of a chronic headache disorder in service and no evidence of 
a chronic headache disorder since service to the present 
time.  The veteran did not appeal that decision and it became 
final.

Evidence of record prior to the April 1991 rating decision 
included STR's that were negative, during the veteran's first 
period of active service, for any complaints, treatment, or 
diagnoses of a headache disorder. On November 1958, the 
veteran underwent a tonsillectomy.  The records noted that 
the postoperative course was uncomplicated and he was 
discharged to duty and healing well.   A December 1958 
separation examination was also negative for a headache 
disorder.  During his second period of active service, July 
1960 re-enlistment examination was negative for any headache 
disorder.  The veteran was seen in January 1961 for a 
headache.  The September 1961 separation examination was 
negative for any complaints, treatment, or diagnoses of a 
headache disorder.   

In his October 1990 claim, the veteran indicated that in 
August or September 1957, he was part of an operation that 
exploded a hydrogen bomb in Reno, Nevada and ever since that 
time he had migraine headaches.  

Records received since the April 1991 rating decision 
included an August 2001 MRI of the brain that noted 
headaches.  The impression was minimal white matter ischemic 
changes, and no infarct, mass, or hemorrhage.  

Treatment records from Dr. T. C. dated in 2000 and 2003 
included a December 2003 record that had an assessment of 
headaches probably secondary to being a former smoker.  The 
record indicated that the veteran quit smoking (40 packs a 
year) in 1995.  A July 2001 record noted complaints of 
headaches for the past 30 years.  The veteran indicated that 
he was not able to read sometimes and his face would hurt on 
the right side.  The assessment was headaches and decreased 
cognitive function.  In April 2002, the veteran was seen for 
shortness of breath and constant headaches.  The diagnosis 
was chronic obstructive pulmonary disease.  In November 2002, 
the veteran reported that he had head pain for the past 40 
years.  The diagnosis was thoracic strain and muscle tension 
headaches.  In January 2003, it was noted that the veteran 
had pain in the left side of the neck and left shoulder and 
headaches.  It was noted that the veteran had headaches since 
his tonsillectomy in the Marines (42 years ago).  The 
assessment was chronic neck pain, headaches, and shoulder 
pain.  

In a statement received in February 2003, Dr. T. C. reported 
that the veteran underwent a tonsillectomy while he was on 
active duty in 1957 or 1958 and had headaches since that 
time.  Dr. T. C. stated that despite numerous medication 
trials, they have been unable to resolve the veteran's 
headache problems over the previous two to three years.  He 
indicated that the veteran's headaches may be a service-
connected illness.   

During his February 2006 video conference hearing, the 
veteran restated that his headaches were related to either 
bomb testing in 1957 (as a result of being 200 feet away from 
when it exploded) or his 1958 tonsillectomy.  He indicated 
that post service he went to his family doctor with 
complaints of headaches, sore throat and tightness in the 
chest between 1958 to 1960.  He did not try to obtain such 
medical records as the physician was deceased.  He stated 
that he did not report that he had headaches when he re-
enlisted.  He indicated that he might have sought treatment 
again from the family doctor post service.  He also indicated 
that he sought treatment for his headaches while he worked 
for VA between 1971 and 1978.  After that time, he continued 
to have headaches, but did not report them to anyone or seek 
treatment for them until 2000.  

On March 2008 VA examination, it was noted that the claims 
file was reviewed.  The examiner summarized the veteran's 
medical history.  After examination the examiner diagnosed 
the veteran with muscle tension headaches.  She noted that 
the veteran reported chronic, daily headache, in which he 
generally treated with Ibuprofen as other medication had been 
unsuccessful.  The examiner stated that the veteran's 
headaches were significantly contributed to by his cervical 
spine problems and he did not meet the criteria for a 
diagnosis of migraine headaches if he did not have 
photophobia, nausea or vomiting or other neurological 
symptoms such as paresthesias, paralysis, or aphasia.  In 
terms of the onset of headaches, the examiner noted that 
there certainly was not treatment for a chronic condition in 
the service treatment records, nor were there any records 
available in the early 1960's.  In October 1975, the veteran 
filed a claim for his knees and feet for VA benefits, but 
with no mention of headaches.  On January 1961 in service 
medical record, there was a single very brief notation that 
merely stated headaches and then ASA and PB2; there was no 
description of headache.  The examiner stated that in absence 
of any records of treatment of chronic headaches either in 
service or in the years subsequent to the service, she could 
not date the headache onset to his period of service or 
shortly thereafter without resorting to speculation.  The 
examiner also noted that the veteran's knee condition 
(leg/foot) had nothing to do with his headaches and had not 
contributed any aggravation.  

The veteran filed the instant claim to reopen his migraine 
headache disorder claim in October 2002.  The RO denied the 
instant claim in a rating decisions dated in December 2002 
and July 2003. The veteran filed a notice of disagreement 
(NOD) and a substantive appeal within the applicable time 
limit.  The appeal of the December 2002 and July 2003 rating 
decisions is properly before the Board.

Since the final 1991 RO decision, the evidence added to the 
record included testimony from the veteran that he had 
headaches inservice as well as continuity of symptomatology 
thereafter.  Also, treatment records and a March 2008 VA 
examination showed that the veteran had a current headache 
disorder.  The Board finds that this evidence is both new and 
material as it includes competent previously unconsidered and 
competent lay description of inservice symptoms.  The Board 
also finds that such evidence raised a reasonable possibility 
of substantiating the claim when viewed against all the 
evidence of record.  Accordingly, the Board finds that the 
additional evidence was sufficient to reopen the claim for 
service connection for a headache disorder.

Although the RO previously reopened the claim in the March 
2008 SSOC, the issue of new and material evidence must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).

As the veteran's claim has been reopened, it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with as to the issue of whether new and 
material evidence has been submitted. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2007).

Now that the veteran's claim for a headache disorder has been 
reopened pursuant to the discussion above, the next step is 
to consider the veteran's claim of service connection on the 
merits.  The Board finds that taking such action will not 
result in prejudice to the veteran.  As noted in the above 
VCAA discussion, the veteran received sufficient notice of 
the evidentiary requirements for service connection, received 
ample opportunity to respond and submit evidence and 
argument, and did so, and the RO adjudicated the issue on the 
merits in its March 2008 SSOC.

The veteran's STR's showed that the veteran underwent a 
tonsillectomy in November 1958.  The postoperative course was 
uncomplicated; he was discharged to duty and was healing 
well.  A December 1958 separation examination was negative 
for a headache disorder.  During his second period of active 
service, July 1960 re-enlistment examination was negative for 
any headache disorder.  The veteran was seen in January 1961 
for a headache.  The September 1961 separation examination 
was negative for any complaints, treatment, or diagnoses of a 
headache disorder.  Furthermore, the evidence did not show 
that the veteran was diagnosed with a headache disorder 
within one year of leaving service.  Accordingly, the Board 
cannot conclude that a chronic headache disability is shown 
to have begun during service.

The first post-service documentation of headache disorder is 
not until the year 2000, approximately 40 years after 
service.  The Board finds this gap in time significant, and 
it weighs against the existence of a link between the 
veteran's headache disorder and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Because of this long gap of time after 
service, the veteran's claims must be denied on both a direct 
and presumptive basis.

The Board acknowledges that there was conflicting evidence as 
to whether the headache disorder was related to active 
service.  Although Dr. T. C indicated that the veteran 
underwent a tonsillectomy in 1957 or 1958, had headaches 
since that time, and that the veteran's headaches may be a 
service-connected illness, he did not provide any rationale 
for his opinion and did not review the claims file.  Also, in 
prior records dated in 2000 and 2002, Dr. T. C. attributed 
the veteran's headaches to being a former smoker and/or a 
thoracic strain.  Meanwhile, on March 2008 VA examination, 
the examiner opined that in absence of any records of 
treatment of chronic headaches either in service or in the 
years subsequent to the service, she could not date the 
headache onset to his period of service or shortly thereafter 
without resorting to speculation.  She reasoned that there 
certainly was not treatment for a chronic condition in the 
service treatment records, nor were there any records 
available in the early 1960's.  In October 1975, the veteran 
filed a claim for his knees and feet for VA benefits, but 
with no mention of headaches.  On January 1961, in service 
medical record, there was a single very brief notation that 
merely stated headaches, but there was no description of the 
headache.  She also reported that the veteran's headaches 
were significantly contributed to by his cervical spine 
problems and he did not meet the criteria for a diagnosis of 
migraine headaches if he did not have photophobia, nausea or 
vomiting or other neurological symptoms such as paresthesias, 
paralysis, or aphasia.  The VA examiner's opinion was based 
on the medical history, physical examination, review of the 
claims file, and STR's.

Upon close review of Dr. T. C.'s opinion relating headaches 
to the in-service tonsillectomy and the opinion of the VA 
examiner, in light of the evidentiary record, the Board finds 
that the March 2008 VA examiner's opinion must be given the 
greater probative weight because the opinion was based on a 
review of the entire record and was accompanied by an 
explanation of the rationale.  The opinion was essentially to 
the effect that there was no nexus between the veteran's 
current headache disorder and his active military service, 
and that the headaches were related to his nonservice-
connected cervical spine disorder.  In contrast, Dr. T. C.'s 
medical opinion did not have an explanation of the rationale 
and was not based on a review of the claims file.  

The veteran asserts that his headache disorder is related to 
being approximately 200 feet away from bomb testing that 
occurred in 1957 that resulted in ringing in his ears and 
headaches, or due to his tonsillectomy.  However, as a 
layperson, the veteran is not competent to provide evidence 
that requires medical knowledge, such as linking his 
conditions to a specific cause.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In conclusion, the evidence does not show that the veteran 
developed a headache disorder in service.  Similarly, the 
evidence does not show that the veteran had an organic 
disease of the nervous system within one year of leaving 
service.  When these facts are considered, along with the VA 
examiner's opinion cited above, there is a preponderance of 
the evidence deemed to be against the veteran's claims for 
service connection for a headache disorder.  Thus, the 
benefit-of-the-doubt rule does not apply, and the veteran's 
claims must be denied. 38 U.S.C.A §5107.


ORDER

As the veteran has submitted new and material evidence in 
order to reopen a claim of service connection for a headache 
disorder, the claim is reopened.

Entitlement to service connection for a headache disorder is 
denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


